DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.

Status of the Claims
	As of Applicant’s response filed 02/11/2021, claims 1-16 and 18-20 were pending in the application.
	In Applicant’s response filed 02/11/2021, claims 1, 3, 10, 12, and 18-20 were amended and claim 17 was cancelled.  These amendments have been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wesley W. Malherek (Reg. No. 76,903) on 02/12/2021.
The application has been amended as follows: 
Claim 1 was amended as follows:
	--1.  A hobby robotics hub comprising: 
a body having therein formed a non-circular shaft receiving aperture having a flat portion and a major circular arc portion such that the non-circular shaft receiving aperture that is substantially in the shape of a capital letter "D"; 
a shaft securer aperture formed in a substantially flat wall of the body such that the substantially flat wall contributes to the flat portion of the non-circular shaft receiving aperture; 
and 
at least three additional apertures formed in the body and situated such that a center axis of each of the three additional apertures is substantially equidistant from a center axis of the non-circular shaft receiving aperture;  
wherein the at least three additional apertures and the shaft securer aperture are coplanar; and
wherein an end profile of the shaft receiving aperture includes three separate curved areas and the flat portion, the three separate curved areas including:
a first curved area defining the major circular arc portion, the first curved area comprising over half of a perimeter of the end profile; 
a second curved area disposed at a first intersection of the first curved area and the flat portion, the second curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat portion; and 
a third curved area disposed at a second intersection of the first curved area and the flat portion, the third curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat portion.--
Claim 3 was cancelled.
Claim 10 was amended as follows:
--10.  The hub of claim 1, wherein a distance  measured from any one of the at least three additional apertures to another one of the three additional apertures is equal so long as not measured at a diagonal passing through the shaft receiving aperture.--

Claim 12 was amended as follows:
--12.  A shaft coupling system, comprising: 
a hub having a shaft receiving aperture configured to slidably receive a shaft having a flat surface, the hub also including at least three additional apertures situated such that a center axis of each of the three additional apertures is substantially equidistant from a center axis of the shaft receiving aperture; and 
wherein the hub comprises an extrusion that extends from a body of the hub, the shaft receiving aperture being disposed through the extrusion, the extrusion having an exterior cross section shape that has multiple lines of symmetry; and 
an end profile of the shaft receiving aperture includes three separate curved areas and a flat area, the three separate curved areas including:
a first curved area defining a major circular arc that comprises over half of a perimeter of the end profile; 
a second curved area disposed at a first intersection of  the first curved area and the flat area, the second curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat area; and 
a third curved area disposed at a second intersection of  the first  curved area and the flat area, the third curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat area.--
Claim 16 was cancelled.

Claim 18 was amended as follows:
--18.  A shaft coupling system that includes: 
a hub with a shaft receiving aperture formed therein, the shaft receiving aperture having an end profile substantially in the shape of a capital letter "D" formed in part by at least three separate major circular arcs and a straight line; wherein 
an end profile of the shaft receiving aperture includes three separate curved areas and a flat area, the three separate curved areas including:
a first curved area defining a major circular arc that comprises over half of a perimeter of the end profile; 
a second curved area disposed at a first intersection of the first curved area and the flat area, the second curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat area; and 
a third curved area disposed at a second intersection of the first curved area and the flat area, the third curved area extending outward from an expected intersection of a circle corresponding to the major circular arc and the flat area.--

Reasons for Allowance
Claims 1-2, 4-15, and 18-20 are allowed
The following is an examiner’s statement of reasons for allowance:
Each of independent claims 1, 12, and 18 have been amended above to more specifically claim the shape of the “shaft receiving aperture”, as shown in Figs 1A and 1B.  Specifically, each of the three curved areas and the flat portion have been recited with further detail in the independent claims.  None of the prior art references of record teach or disclose this specific shape of the shaft receiving aperture.  Nor would such it have been obvious to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MCMAHON whose telephone number is (571)270-3067.  The examiner can normally be reached on Mon-Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MATTHEW R MCMAHON/Primary Examiner, Art Unit 3678